Title: To James Madison from Benjamin W. Crowninshield, 23 June 1816
From: Crowninshield, Benjamin W.
To: Madison, James


        
          
            Dear sir,
            Washington 23d. June 1816
          
          The within dispatches were recd from the Medn. yesterday by the John Adams, and as Mr. Monroe is to be absent until Tue[s]day, I have taken the liberty to enclose his also.
          The Dey seems disposed to quarrel, but with the force there & to be there, I think he would be prevented from doing us any mischief.
          The part the Spaniards have pursued as relates to the Brig, is very reprehensible.
          
          A fast sailing Brig is going to sail with provissions from N York for the squadron, so that any disposition that is to grow out of these dispatches can quickly be put in a train for execution.
          The letter from the Dey to yourself I have not seen. Please to send the Secy of States letters back, as I feel a delicacy in sending them—with great respect I am truly yours
          
            B W Crowninshield
          
        
        
          The dispatches to the Secretary of State have been sent for by Mr Graham, and I have taken them out of this parcel since Mr Crowninshield left me—most respectfully
          
            Benjamin Homans
          
        
      